NO. 12-14-00262-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CHARLES ALFORD AND                              §      APPEAL FROM THE 1ST
MARY LOU ALFORD,
APPELLANTS

V.
                                                §      JUDICIAL DISTRICT COURT
ROBERT THOMAS MCKEITHEN,
EOG RESOURCES, INC. AND
CENTRAL TEXAS LAND SERVICES,
APPELLEES                                       §      SAN AUGUSTINE COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on May 23, 2014. Under
rule of appellate procedure 26.1, the notice of appeal must be filed within thirty days after the
judgment is signed. However, Appellants, Charles Alford and Mary Lou Alford, filed a timely
motion for new trial. See TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed
within ninety days after judgment signed if any party timely files motion for new trial).
Therefore, their notice of appeal was due to have been filed no later than August 21, 2014.
Appellants did not file their notice of appeal until September 2, 2014. Because the notice of
appeal was not filed on or before August 21, 2014, it was untimely.
       On September 9, 2014, this court notified Appellants pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that their notice of appeal was untimely, but that this court
would imply a motion to extend the time for filing the notice of appeal. See Verburgt v. Dorner,
959 S.W.2d 615, 615 (Tex. 1997). Appellants were further informed that the appeal would be
dismissed unless, on or before September 19, 2014, they informed the court in writing of facts
that reasonably explain their need for an extension of time to file the notice of appeal. The
deadline for responding to this court’s notice has expired, and Appellants have not responded to
the notice.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered September 24, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                       SEPTEMBER 24, 2014


                                         NO. 12-14-00262-CV


                  CHARLES ALFORD AND MARY LOU ALFORD,
                                Appellants
                                   V.
               ROBERT THOMAS MCKEITHEN, EOG RESOURCES, INC.
                    AND CENTRAL TEXAS LAND SERVICES,
                                Appellees


                                 Appeal from the 1st District Court
                    of San Augustine County, Texas (Tr.Ct.No. CV-12-9344)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.